DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4 are examined herein.

Election/Restrictions
Applicant’s election of Group I (claims 1-4) in the reply filed on 2/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  


Claim 4 requires that the grain size has at least one peak in being in a distribution diagram in which a vertical axis indicates existence ratio and a horizontal axis indicates particle diameter, which fails to further limit the claimed sesame product.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuyori in view of Yasuyuki.
Mitsuyori: publication number: JP 8-38115 A; published 13 December 1996
Yasuyuki: Publication number: JP-2008-022845, published 2/07/2008

Independent claim 1
Mitsuyori teaches methods of making sesame powder (i.e. a powdered, processed, sesame seed product).


Oil content
Mitsuyori teaches the sesame powder is made by roasting sesame seeds to obtain softened sesame seeds, then squeezing the softened sesame seeds to achieve a remaining oil content of 20-30 wt% (se ref. clm. 1).
Therefore the teaching provides that the sesame seeds have an encompassing oil content of less than 30% by mass relative to a total mass of the ground product.

Powdering
Mitsuyori teaches the sesame seeds are then ground into a fine powder (0009).

Mitsuyori does not discuss the claimed size of the powder, a 10% cumulative diameter of 30 µm or smaller.  
Yasuyuki also teaches methods of making powdered food comprising sesame powder (ref. clm. 45), wherein the sesame seeds are milled (i.e. powdered) to a size of less than 50 micrometers (ref. clm. 46).
	Said teaching provides an encompassing powder size of that claimed, including a 10% cumulative diameter of 30 µm or smaller.
Yasuyuki further provides that by making the food powder such a size, it provides the benefit of creating a smooth tongue feel wherein the fiber in the crushed material does not leave an undesirable feel in the mouth (0039).




Dependent claims
As for claim 2, the modified teaching, in Yasuyuki, provides that sesame seeds are milled (i.e. powdered) to a size of less than 50 micrometers (ref. clm. 46), which encompasses wherein the ground product of sesame has a 50% cumulative diameter of 70 µm or larger.  

As for claim 3, the modified teaching, in Yasuyuki, provides that sesame seeds are milled (i.e. powdered) to a size of less than 50 micrometers (ref. clm. 46), which encompasses wherein the ground product of sesame has a 10% cumulative diameter of µm or smaller.  



The claim of the grain size having at least one peak in being in a distribution diagram in which a vertical axis indicates existence ratio and a horizontal axis indicates particle diameter, fails to further limit the claim of making a sesame product.

In the alternative, it would be reasonable to expect that a similar product having an encompassing range of particles sizes would have similar properties, functionality and intended use, including being having at least one peak in being in a distribution diagram in which a vertical axis indicates existence ratio and a horizontal axis indicates particle diameter, fails to further limit the claimed a sesame product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793